Citation Nr: 0030758	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute 
gastroenteritis, claimed as stomach nausea, to include as due 
to an undiagnosed illness.

2.  Entitlement to service connection for chest pain at rest 
with shortness of breath, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleeplessness, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for shakes, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for cold sweats, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of a 
right ankle sprain.

8.  Entitlement to service connection for residuals of a left 
knee muscle strain.

9.  Entitlement to service connection for shortening of the 
left leg.

10.  Entitlement to service connection for familial 
osteochondromas of the right heel, claimed as a bone spur.

11.  Entitlement to service connection for chronic fatigue, 
to include as due to an undiagnosed illness.

12.  Entitlement to service connection for motion sickness, 
to include as due to an undiagnosed illness.

13.  Entitlement to service connection for rotten teeth, to 
include as due to an undiagnosed illness.

14.  Entitlement to service connection for sore hands, to 
include as due to an undiagnosed illness.

15.  Entitlement to service connection for a chronic low back 
disorder.

16.  Entitlement to service connection for bone growth of the 
non-dominant left thumb.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

The veteran was informed that the case was being certified 
and transferred to the Board by VA letter dated August 15, 
2000.

In September 2000, the veteran cancelled his scheduled 
personal hearing before a Veterans Law Judge in Washington, 
DC.

On October 11, 2000, the veteran submitted copies of a VA 
medical treatise, a Persian Gulf War Veterans newsletter, as 
well as a private treatment record developed by Dr. 
Wolfenzon, directly to the Board.

The veteran is considered to be representing himself for 
purposes of the present appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  



The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary record 
prior to any further consideration of these issues by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

As a preliminary matter, it is noted that the veteran has 
alleged treatment at the VA Medical Center in Albany, New 
York (VAMC-Albany) in February 1996.  In October 1996, the 
custodian of records at the VAMC-Albany indicated that they 
had no records pertaining to the veteran dated from February 
1996 to date.  The Board observes, however, that the VCAA 
requires the RO to notify the veteran of its inability to 
obtain these records and/or continue its efforts to obtain 
these records, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain these 
records would be futile.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  Here, the RO did not 
inform the veteran of its inability to obtain these records 
prior to making a decision on the merits and the evidence of 
record is insufficient as to determine whether or not they 
are nonexistent or that further efforts to obtain them would 
be futile.  Clearly additional assistance is necessary.

The Board further observes that the veteran was issued a 
statement of the case in July 1999 and filed a timely 
substantive appeal later that month.  In October 1999, prior 
to certification of this appeal to the Board, the RO received 
copies of pertinent treatment records from Mariners Hospital.  
Review of the record reveals that the RO has not considered 
this evidence and it has not been the subject of a 
supplemental statement of the case (SSOC).  Therefore, in 
accordance with 38 C.F.R. §§ 19.31 and 19.37 (2000), the case 
must be returned to the RO for reconsideration and issuance 
of an SSOC.

Moreover, as noted above, the veteran submitted additional 
treatise and private medical evidence within the applicable 
90-day period following notification of certification and 
transfer of the Board for appellate review.  See 38 C.F.R. 
§ 20.1304(a) (2000).  These documents they have been accepted 
by the Board pursuant to 38 C.F.R. § 19.37(b) (2000).  Under 
38 C.F.R. § 20.1304(c) (2000), any pertinent evidence which 
is submitted by an appellant which is accepted by the Board 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant.  
In view of the fact that the veteran has not waived initial 
RO consideration of this evidence pursuant to 38 C.F.R. § 
20.1304(c) (2000), and since these records are relevant to 
the veteran's claims seeking service connection, it is found 
that remand to the agency of original jurisdiction for 
initial review, in lieu of a referral, is warranted.

Lastly, the Board observes that the veteran has alleged that 
his various illnesses are proximately due to or the result of 
receiving various vaccinations as antidotes to chemical and 
biological warfare.  Under 38 U.S.C.A. § 1117 (West Supp. 
2000), the Secretary of VA may pay compensation to any Gulf 
War veteran suffering from an illness or combination of 
illnesses manifested by signs or symptoms of undiagnosed 
illnesses, and who may have acquired these symptoms as a 
result of exposure to the "complex biological, chemical, 
physical and psychological environment of the Southwest Asia 
theater of operations."  The history notes that, in addition 
to exposure to external environmental hazards such as fumes 
and smoke from military operations, oil well fires, and the 
possible exposure to agents of chemical and biological 
warfare, members of the Armed Forces were exposed to 
investigational drugs and vaccines, and were also given 
multiple immunizations.



Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 provided that the 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.

In this regard, it is noted that a VBA All-Stations Letter 
98-17 (2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  A review of the record indicates 
that the veteran should be examined pursuant to these 
guidelines.  The RO is advised to obtain a copy of this 
letter and the accompanying memorandum, and to provide the 
examiner with a copy of the guidelines prior to scheduling 
the examination.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies. Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO must then contact the VAMC in 
Albany, New York, and request that they 
provide copies of all of the veteran's 
treatment records developed from November 
13, 1991 (day of military discharge) to 
the present.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  The RO should obtain from the 
National Personnel Records Center, or 
other appropriate repository, and request 
that they associate with the claims 
folder the veteran's personnel file for 
his November 1981 to November 1991 Air 
Force service.

4.  The RO should then schedule the 
veteran for VA examination(s) to 
determine the most probable pathology of 
the veteran's claimed disorders.  The 
claims file, a copy of this REMAND, and a 
copy of the February 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated x-rays, 
tests and special studies, to include 
appropriate range of motion studies, 
should be done.  A complete history, 
which includes the initial onset, 
frequency, duration, and severity of all 
complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiner(s) should 
then correlate their respective findings 
and indicate whether the veteran 
manifests any chronic disorder and, if 
so, whether it is more likely, less 
likely or as likely as not any such 
disorder is related to an undiagnosed 
illness, or otherwise related to service 
either by way of incurrence or 
aggravation.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report(s) should 
then be associated with the veteran's 
claims folder.  



5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran 
pursuant to the provisions of the VCAA 
should be accomplished.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Furthermore, the RO should ensure that 
all development and notice requirements 
of the Veterans Claims Assistance Act of 
2000, P.L. No. 106-475, have been 
complied with.  See also VBA Fast Letter 
No. 00-87 (November 17, 2000).

6.  The RO should then re-adjudicate the 
veteran's service connection claims.  If 
any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran should 
then be afforded the opportunity to 
respond thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


